PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/694,317
Filing Date: 25 Nov 2019
Appellant(s): Tonn et al.



__________________
Sheng-Hsin Hu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/06/2021. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Withdrawn Rejection
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The rejection of claim 4 is withdrawn in view of Applicant’s arguments pertaining to claim 4. 

(3) Response to Argument: 
Appellant argues: 
“Ground 1. Whether or not claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being
unpatentable over Martin (US 5,702,735) in view of Mase (US 9,108,298) and Spycher (US
4,246,207).” (Brief, Page 4)
“The cited references, either alone or in combination, do not disclose or suggest 
anything about "the surface (400) of the second mold forming portion (4, 40, 41 ), at least in a central zone (401) that corresponds to a portion (501) on the rear surface of the ophthalmic lens mold opposite to the lens forming portion (502) on the front surface (500), has a surface roughness Sa in the range of 0.3 micron to 2 microns, and a surface roughness Sz in the range of 10 microns to 50 microns" as recited in the claim 1.” (Brief, Page 4-5). 

“According to the present application, the requirements for surface roughness with two
parameters: both Sa and Sz as recited by the clairn1 of the present application. For example,
if the surface roughness Sa is about 1 micron , the surface roughness Sz is about 15 microns or 25 microns has a different surface roughness profile as recited in the claim 1.

The gap left by Martin and Spycher is not able to be filled by Mase as illustrated below:
Mase teaches creating fine recesses in a mold for treating the surface of the mold to achieve
good demoldability and, therefore, obtain l1igh productivity (Column 1 , Lines 18-25). Mase
teaches the recesses need to be carefully formed such that the peaks of the portions
between the formed recesses are evened out and flattened to prevent the mold from
transferring marks or defects to the molded article (Column 3, Lines 28-34)” (Brief, Page 6). 

(II) 	 “During examination, the Examiner bears the initial burden of establishing a prima facie case of obviousness. In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992). "[R]ejections on obviousness grounds cannot be sustained by mere conclusory statement; 

The examiner asserted that "Mase teaches creating fine recesses in a mold for treating the surface of the mold to achieve good demoldability and, therefore, obtain high productivity
(Column 1, Lines 18-25). Mase teaches the recesses need to be carefully formed such that
the peaks of the portions between the formed recesses are evened out and flattened to
prevent the mold from transferring marks or defects to the molded article (Column 3, Lines 28-
34 ). "(emphasis added, page 7 on the final office action dated May 13, 2021)

Applicants respectfully submit that what Mase really taught is to create fine recesses in a
particular way to achieve good demoldability as illustrated in its claim 1 as follows:
A mold having fine recesses in a surface thereof, the recesses being formed by a method comprising subjecting the surface of the mold to: a first blasting performed by ejecting an elastic abrasive in which abrasive grains are kneaded in an elastic body and/or abrasive grains are carried on a surface of the elastic body onto the surface of the mold at an inclined incidence angle for removing a hardened layer produced on the surface and/or for adjusting the surface roughness; a second blasting for creating fine irregularities on the surface by ejecting abrasives onto the surface of the mold; and a third blasting for flattening peaks of protrusions of the irregularities created on the surface, the third blasting being performed by causing an
ejected abrasive to slide along the surface of the mold, wherein said surface of said mold comprises flat portions each with a width W of from 20 micron to 100 micron in which peaks of the protrusions exceeding a predetermined height between the recesses are evened out and flattened. (emphasis added, claim 1 of Mase)


As illustrated in claim 1, in order to achieve good demoldability, the fine recesses are required to be specifically created by three blasting steps and must have specific flat portions each with a width W of from 20 micron to 100 micron in which peaks of the protrusions exceeding a predetermined height between the recesses are evened out and flattened. These fine recesses are not typically irregularities which are not characterize by the typical parameters measured such as Sa and Sz. Otherwise, Mase would simply do so.

Therefore, one of ordinary skill in the art would not optimize tl1e surface roughness Sz to
obtain a level of roughness that allows for an even distribution of fine recesses to obtain
demoldability as asserted by the examiner.” (Brief, Page 7). 

“Ground 2. Argument regarding rejection of claim 4 is rejected under 35 U.S.C. 103 as
being unpatentable over Martin (US 5,702,735) in view of Mase (US 9,108,298) and Spycher (US 4,246,207), as applied to claim 1, in further view of O'Brien (PG-PUB 2003/0164565). The above arguments on ground 1 are also applied here. In addition, O'Brien teaches a substrate mold insert component made of aluminum [0036] but O'Brien did not teach "the lens mold forming portions of the first and second molding tools are made from aluminum" as recited in the claim 4 of the present application.” (Brief, Page 8). 



Examiner’s Response to Ground 1
Examiner respectfully disagrees with arguments directed towards Ground 1, pertaining to the limitation “a surface roughness of Sz in the range of 10 microns to 50 microns.”
Appellant presents parameter surface roughness Sz, defined as the average distance between the maximum peak height and the lowest valley depth relative to a mean surface, averaged over a total numbers of local maximum peak heights Zp and the same total numbers of local maximum valley depths Zv of a sample area (Specification, Page 11).  

Martin in view of Spycher teaches an injection mold with a surface roughness Sa of 1 micron (Spycher, Col 2, Ln 59- Col 3, Ln 6). Martin in view of Spycher discusses using diamond point turning to obtain the mold surface smoothness (Martin, Col 13, Ln 43-52 and Col 14, Ln 38-42). 

	Martin does not teach a surface roughness Sz, a very specific parameter calculated using the equation             
                
                    
                        S
                    
                    
                        z
                    
                
                =
                
                    
                        
                            
                                ∑
                                
                                    i
                                    =
                                    1
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            
                                                Z
                                            
                                            
                                                p
                                                i
                                            
                                        
                                    
                                
                            
                        
                        +
                         
                         
                        
                            
                                ∑
                                
                                    j
                                    =
                                    1
                                
                                
                                    s
                                
                            
                            
                                
                                    
                                        
                                            
                                                Z
                                            
                                            
                                                v
                                                j
                                            
                                        
                                    
                                
                            
                        
                    
                    
                        s
                    
                
            
          , or suggest a Sz in the range of 10 microns to 50 microns.  

	In the same field of endeavor pertaining to preparing injection molds for resin-based articles (Col 4, Ln 62- Ln 10), Mase discusses the importance of surface roughness in demoldability of molded products from the mold (Col 1, Ln 8-15). Mase teaches a method of treating a mold surface to achieve good demoldability and, therefore, high productivity by producing fine recesses (Col 1, Ln 18-25), thereby producing surface roughness. Mase also teaches the peaks of the portions between the formed recesses are evened out and flattened to prevent the mold from transferring marks or defects to the molded article (Fig. 2C and Col 3, Ln 28-34). Failure to even out or flatten the surface roughness creates sharp protrusions that can leave scratches on the surface of the workpiece when the workpiece is removed from the mold (Col 2, Ln 16-23). Additionally, Mase explains the surface of the mold is easily worn because the 

	Examiner concurs Mase does not explicitly teach the specific surface roughness Sz. However, one of ordinary skill in the art would have recognized that Mase teaches the peak heights in a mold surface (i.e., Zp) and, therefore, surface roughness (i.e., Sz) are result effective variables that influence potential defects formed in the molded article. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the surface roughness Sz of Martin in view of Spycher to provide a distribution of recesses with reduced number of high peaks in order to prevent transferring marks or defects and, in doing so, would have arrived at a surface roughness Sz in the range of 10 microns to 50 microns. 

	While Appellant argues the fine recesses of Mase are not typical irregularities which are characterized by the typical parameters measured such as Sa and Sz, or otherwise, Mase would simply do so (Brief, Page 6), Examiner notes the absence of a discussion of Sa or Sz in Mase does not indicate the mold surface of Mase is not capable of being characterized by these parameters.
Additionally, Examiner notes the claimed surface roughness of the mold surface are obtained by similar methods of sand blasting and grinding as performed in Mase (Specification, Page 6 and 12). Given that the surface roughness in the claimed mold surface and Mase are both obtained by sandblasting and grinding and the claimed mold surface roughness is characterized by Sa and Sz, the mold surface of Mase would also be capable of being defined by the same parameters Sa and Sz. 

Examiner’s Response to Ground 2
Arguments directed to Ground 2, in regards to the rejection of claim 4, are found persuasive. As noted above, the rejection of claim 4 is withdrawn. 




Respectfully submitted,
/HANA C PAGE/Examiner, Art Unit 1745                                                                                                                                                                                                                                                                                                                                                                                                           Conferees:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745 

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                               

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.